This opinion is subject to administrative correction before final disposition.




                             Before
               DEERWESTER, BURGTORF, and KIRKBY
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Corey A. HALE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200141

                        _________________________

                          Decided: 4 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:

                  Ben Robles (arraignment and motions)
                         Nicholas Henry (trial)

 Sentence adjudged 28 April 2022 by a special court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, forfeiture of $700.00 pay per month for 10 months, and a bad-
 conduct discharge.

                           For Appellant:
               Commander Kyle Calvin Kneese, JAGC, USN
                   United States v. Hale, NMCCA No. 202200141
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2